          Case 4:20-cv-10807-TSH Document 8 Filed 06/29/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                         )
MOHAMMADMAHDI AGHELI HAJIABADI,          )
                                         )
     Plaintiff,                          )
                                         )
v.                                       )
                                         )                  Civil Action No. 20-cv-10807
CHAD WOLF, IN HIS OFFICIAL CAPACITY AS   )
ACTING SECRETARY OF UNITED STATES        )
DEPARTMENT OF HOMELAND SECURITY, et al., )
                                         )
     Defendants.                         )
                                         )

                            MOTION TO STAY PROCEEDINGS

       Defendants hereby move to stay all proceedings and deadlines in this matter pursuant to

Local Rule 7.1. Defendants have prepared a memorandum in support of this motion explaining

why a stay is appropriate under the circumstances presented by this Case, but, as explained in

Defendants’ Consent Motion for Leave to File Under Seal, Dkt. No. 7, the basis for the motion

would require the disclosure and discussion of sensitive nonpublic information that both Parties

agree should not be disclosed in a public filing. The need for the memorandum in support of the

motion to stay to be filed under seal is specifically addressed in the memorandum itself.

Defendants are prepared to file an amended motion to stay, with the memorandum in support of

the motion, in the event that the Consent Motion for Leave to File Under Seal is granted.

Defendants are also prepared to submit the memorandum in support of the motion to stay to this

Court for ex parte review, or any other method for non-public filing or review that this Court

deems appropriate.
         Case 4:20-cv-10807-TSH Document 8 Filed 06/29/20 Page 2 of 3




Dated: June 29, 2020                Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    BRIGHAM J. BOWEN
                                    Assistant Branch Director

                                     /s/ Martin M. Tomlinson
                                    MARTIN M. TOMLINSON (SC Bar No. 76014)
                                    Trial Attorney
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street NW
                                    Washington, D.C. 20530
                                    Tel: (202) 353-4556
                                    Fax: (202) 616-8470
                                    martin.m.tomlinson@usdoj.gov

Attorneys for Defendants




                                       2
             Case 4:20-cv-10807-TSH Document 8 Filed 06/29/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 29, 2020, a true and correct copy of the foregoing was filed

via this Court’s ECF filing system, which effects electronic service to counsel of record for all

parties.



                                                               /s/ Martin M. Tomlinson
                                                               MARTIN M. TOMLINSON
